DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 74 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For grammatical reasons, it is unclear if the limitation “…no more than 20 different species of cannabinoid and terpene compounds…” means no more than 20 different species drawn from the total set of cannabinoid plus terpene compounds, or, on the other hand, if the limitation means that no more than 20 different species are drawn from the cannabinoids as well as also no more than 20 different species drawn from the terpenes.  
substantially (“…substantially free of THC…”) is a relative term which renders the claim indefinite. The term not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Clarification on both points is in order.  

Claim 92 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “…to increase myrcene-dependent TRPV1 calcium flux…” is unclear because it is unclear what the increase is relative to.  That is, without a base point from which to measure any change, what constitutes an increase is unclear.  
Clarification is in order.  

The remaining claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 74, 75, 79, 80, 88, 90, 91 and 93 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 6017330 B2, whose English language machine translation has been relied upon for purposes of this Office Action.
The reference teaches a method of treating (“preventing or improving”) overactive bladder by administering a pharmaceutical preparation consisting of compounds (1), (2), (3) or (4) - where compound (3) is myrcene - to a human (i.e. a mammal) or non-human animal (page 3/18, claims; page 6/18, text line 13; page 9/18, text line 26; page 10/18, text line 11).  The preparation may be administered in a variety of dosage forms: oral (i.e. systemic), non-injection formulations, suppositories, transdermal absorbants, external preparations, etc. with an oral formulation being preferred (page 10/18, text line 7).  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over JP 6017330 B2, whose English language machine translation has been relied upon for purposes of this Office Action.
Inventor teaches a method of treating a disease in a mammalian subject comprising administering to the subject an effective amount of a pharmaceutical composition comprising myrcene, and optionally at least one cannabinoid and/or terpene other than myrcene, and a pharmaceutically acceptable diluent wherein the composition comprises no more than 20 different species of cannabinoid and terpene compounds and is substantially free of THC and wherein the disease is selected from cardiac hypertrophy, overactive bladder and refractory chronic cough and wherein the pharmaceutical composition is administered intravenously (claim 76), subcutaneously (claim 77) or by inhalation (claim 78).  
The English language machine translation JP 6017330 B2 has been outlined above (102 rejection).  
Inventor distinguishes over the cited art in that intravenous, subcutaneous and inhalation administration of the composition are explicitly taught.  However, as the cited art makes clear, a variety of systemic administration methods are contemplated.  One of ordinary skill in the art, before the effective filing date of the instant invention, would have found it obvious to appropriately formulate the prior art composition for any method of systemic administration, and with a reasonable expectation of success, guided by ordinary clinical and/or economic considerations (efficacy, patient compliance, etc.; formulation costs, consumer preferences, etc.).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 74 and 87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58 of (allowed) copending Application No. 16/420,004 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claim 58 of the reference application teaches a method of treating a subject comprising administering to a subject who has a condition selected from cardiac hypertrophy, urinary cystitis and hearing loss an effective amount of a pharmaceutical composition comprising cannabigeroic acid (CBGA) wherein the CBGA contacts a TRPV1-expressing cell and wherein the composition further comprises myrcene.  
Instant independent claim 74 teaches a method of treating a disease in a mammalian subject comprising administering to the subject an effective amount of a pharmaceutical composition comprising myrcene, and optionally at least one cannabinoid and/or terpene other than myrcene, and a pharmaceutically acceptable diluent wherein the composition comprises no more than 20 different species of 
Dependent claim 87 teaches cardiac hypertrophy.  
Thus, claim 58 of the reference application fully encompasses the claimed subject matter of instant claims 74 and 87 because claim 58 teaches a method of treating cardiac hypertrophy comprising administering a pharmaceutical composition comprising myrcene.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Allowable Subject Matter
The subject matter of claims 89, 92 and 94-99 would be allowable once the 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
JP 6017330 B2, whose English language translation has been outlined above, appears to be the closest prior art.  The reference does not teach, show, suggest or make obvious the instant method where the disease is refractory chronic cough (claim 89), the instant method where the terpene compounds other than myrcene are present in amounts that are effective to increase myrcene-dependent TRPV1 calcium flux (claim 92), the instant method where the at least one terpene other than myrcene is nerolidol (claims 94-99).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yaoxue Tongbao (1982), 17(5), pp. 304-305, whose SciFinder English language abstract has been relied upon for purposes of this Office Action, is cited to show the expectorant activity of volatile oil and myrcene in the fruit of Phellodendron amurense.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/26/2022